      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 1 of 32




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Jaime Bernal Gomez,

                       Plaintiff,     Case No. 1:18-cv-00963

v.                                    Michael L. Brown
                                      United States District Judge
Deputy Sheriff L. Jackson and
Sgt. R. L. Bell,

                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiff Jaime Bernal Gomez, who is proceeding pro se, claims

Defendants Deputy Sheriff L. Jackson and Sgt. R. L. Bell used excessive

force against him in violation of the U.S. Constitution. (Dkt. 9.) The

parties have filed cross-motions for summary judgment. (Dkts. 17; 19.)

The Magistrate Judge recommends granting Defendants’ motion and

denying Plaintiff’s motion. (Dkt. 26.) After careful review, the Court

adopts some, but not all, of the Magistrate Judge’s report and

recommendation (“R&R”).      The Court agrees that Plaintiff’s motion
       Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 2 of 32




should be denied. But the Court believes Defendants’ motion should be

granted in part and denied in part.

I.   Background1

     On April 13, 2016, Plaintiff’s mother-in-law called the police. (Dkt.

17-8 ¶ 9.) She said Plaintiff stabbed his wife and children, set their house

on fire, and jumped out of a second-story window. (Id.) A few minutes

later, someone else called the police and said a Hispanic man was talking

to himself loudly in front of a home near Plaintiff’s residence. (Id. ¶ 10.)

Defendant Bell, a police officer, drove to Plaintiff’s house in response to

these calls. (Id. ¶¶ 6, 9–10.)


1 The Court’s factual recitation is taken largely from Plaintiff’s sworn
complaint. See Marbury v. Warden, 936 F.3d 1227, 1232 (11th Cir. 2019)
(“[S]pecific facts alleged in [a pro se litigant’s] sworn complaint can
suffice to generate a genuine dispute of fact.”); Dobbins v. Giles,
451 F. App’x 849, 850 (11th Cir. 2012) (“If an inmate submits a sworn
complaint, the factual allegations therein are sufficient for summary
judgment purposes, and he need not file a separate affidavit.”). Although
substantial evidence contradicts Plaintiff’s version of events, a
reasonable jury could believe him. The Court must therefore “accept [his]
version of what happened as true.” Post v. City of Fort Lauderdale, 7 F.3d
1552, 1559 n.8 (11th Cir. 1993); see Sears v. Roberts, 922 F.3d 1199, 1207–
08 (11th Cir. 2019) (accepting plaintiff’s story because nothing
“definitively established” it was false, and noting “courts routinely and
properly deny summary judgment on the basis of a party’s sworn
testimony”); Perry v. Thompson, 786 F.2d 1093, 1095 (11th Cir. 1986)
(where plaintiff’s sworn complaint is contradicted by other evidence, the
court cannot make “a credibility choice” in favor of the latter).

                                      2
         Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 3 of 32




        When he arrived, he found Plaintiff covered in blood. (Id. ¶ 11.)

Defendant Bell escorted him back to his police car while Plaintiff tried to

explain what had happened. (Dkt. 9 at 3.) Defendant Bell then told

Plaintiff to put his hands behind his back. (Id.) When Plaintiff complied,

Defendant Bell “shoved [him] onto his police car.” (Id.) Plaintiff felt a

severe pain in his back and chest. (Id.) He clutched his chest and said,

“I think you just broke my bones.” (Id.) Defendant Bell immediately

tased him in the back. (Id.) Defendant Bell then asked another officer,

D.A. Roman, to tase Plaintiff as well. (Id.) Officer Roman did so. (Id.)

Plaintiff fell to the ground, and the officers handcuffed him. (Id.)

        Defendant Bell walked Plaintiff to his patrol car, opened the door,

and grabbed Plaintiff’s right hand with enough force that Plaintiff “cried

because of the pain” in his pinkie. (Id.) Defendant Bell put him in the

car and told him to “shut up.” (Id.) As they drove away, Defendant Bell

told someone over the police radio: “I pushed him as hard as I could and

I want to take him to the railroad track to cut him in half.” (Id.) Plaintiff

was eventually taken to Gwinnett County Correctional Facility, where

Defendant Jackson worked as a Deputy Sheriff. (Id. at 3–4.; Dkt. 17-8

¶ 7.)



                                       3
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 4 of 32




     Plaintiff underwent back surgery a couple of weeks later. (Dkts.

9 at 4; 26 at 14 n.8.) After the surgery, the police drove him back to the

jail, where he was met by Defendant Jackson. (Dkt. 9 at 4.) Defendant

Jackson told him to get out of the car. (Id.) Plaintiff said he could not

move due to his injuries. (Id.) Defendant Jackson then “yanked” Plaintiff

out of the car and “dragged” him towards a wheelchair. (Id.) Plaintiff

“cried because of th[e] excruciating pain.” (Id.) Defendant Jackson and

another officer picked Plaintiff up and “threw” him into the wheelchair.

(Id.) Plaintiff claims this exacerbated his back injuries. (Id. at 4–5.)

     Plaintiff filed this lawsuit in March 2018. He asserts excessive

force claims against both Defendants pursuant to 42 U.S.C. § 1983.

Defendants moved for summary judgment in January 2020. (Dkt. 17.)

A couple of weeks later, Plaintiff filed a “Motion for Summary Judgment,”

which he describes as his “opposition” to Defendants’ motion. (Dkt. 19 at

1.) The Magistrate Judge recommends granting Defendants’ motion and

denying Plaintiff’s motion. (Dkt. 26 at 31.) The parties filed no objections

to this recommendation.




                                     4
       Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 5 of 32




II.   Legal Standard

      A.   Motion for Summary Judgment

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361.

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A moving party meets this

burden by “showing—that is, pointing out to the district court—that

there is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The movant, however,

need not negate the other party’s case. Id. at 323.




                                     5
       Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 6 of 32




     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with “specific facts” showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine issue for trial”

when “the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Id. “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48.

     Throughout its analysis, the court must “resolve all reasonable

doubts about the facts in favor of the non-movant, and draw all justifiable

inferences in his or her favor.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). “It is not the court’s role to weigh conflicting

evidence or to make credibility determinations; the non-movant’s

evidence is to be accepted for purposes of summary judgment.” Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996).




                                     6
       Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 7 of 32




     B.    Magistrate Judge’s R&R

     The district court must “conduct[] a plain error review of the

portions of the R&R to which neither party offers specific objections and

a de novo review of the Magistrate Judge’s findings to which [a party]

specifically objects.” United States v. McIntosh, 2019 WL 7184540, at *3

(N.D. Ga. Dec. 26, 2019); see 28 U.S.C. § 636(b)(1); United States v. Slay,

714 F.2d 1093, 1095 (11th Cir. 1983). Based on this review, a district

court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

The parties here filed no objections to the Magistrate Judge’s R&R. The

Court thus reviews it for plain error.

III. Plaintiff’s Motion for Summary Judgment

     The Magistrate Judge construed Plaintiff’s summary judgment

filing as a response rather than a motion. (Dkt. 26 at 6.) The Court sees

no plain error in that finding. Plaintiff said his filing was “the opposition”

to Defendants’ motion. (Dkt. 19 at 1.) He filed it at least two weeks after

Defendants’ motion. (See, e.g., Dkt. 19-1 at 49.) It says expressly that

“defendants [sic] motion for summary judgment should be denied.” (Dkt.




                                      7
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 8 of 32




19 at 13.)   And Plaintiff did not object when the Magistrate Judge

characterized it as a response rather than a motion.

     To the extent Plaintiff meant his filing to be an independent motion

for summary judgment, the Magistrate Judge recommends denying it

because Plaintiff failed to “properly inform the Court, with record

citations, of the undisputed facts that demonstrate he is entitled to

judgment in his favor.” (Dkt. 26 at 6.) The Court sees no plain error in

this recommendation either.       Plaintiff did submit a statement of

undisputed material facts, but it includes no record citations in violation

of Local Rule 56.1.    (Dkt. 19.1 at 23–49); see LR 56.1(B)(1), NDGa

(“The Court will not consider any fact . . . not supported by a citation to

evidence (including page or paragraph number) . . . or . . . set out only in

the brief and not in the movant’s statement of undisputed facts.”). That

precludes summary judgment in his favor.                See Lumbermen’s

Underwriting All. v. Blount Int’l, Inc., 2007 WL 7603709, at *3 (N.D. Ga.

Feb. 5, 2007) (“[Movant], because of its failure to comply with the Local

Rules, has not met its initial responsibility of informing the Court of the

portions of the record, which it believes demonstrates that no question of




                                     8
       Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 9 of 32




material fact exists. . . . Accordingly, the Court DENIES [Movant’s]

Motion for Summary Judgment.”).2

IV.   Defendant Bell’s Motion for Summary Judgment

      A.   The Magistrate Judge’s R&R

      Plaintiff claims Defendant Bell used excessive force against him in

violation of the Fourth Amendment. Defendant Bell says he did no such

thing and presents significant evidence to substantiate his position. But,

as already explained, the Court cannot resolve this factual dispute at

summary judgment and, instead, must resolve all reasonable factual

doubts and draw all justifiable inferences in Plaintiff’s favor.

      “To prevail on a Fourth Amendment excessive-force claim, the

plaintiff must show both that a seizure occurred and the force used was

unreasonable.” Morrison v. City of Atlanta, 614 F. App’x 445, 447 (11th

Cir. 2015).   “In determining whether someone has been ‘seized’ for




2 Even if Plaintiff had complied with Local Rule 56.1, genuine issues of
fact clearly preclude summary judgment in his favor. Defendants have
submitted affidavits and police reports that present an entirely different
version of events. According to their evidence, Defendants “never laid
hands upon Plaintiff,” Plaintiff had a knife, and he was only tased once
(by another officer) when he had failed to comply with the officers’
commands. (Dkt. 17-8 ¶¶ 6, 11–13.) If all of that were true, a reasonable
jury could return a verdict in Defendants’ favor.

                                     9
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 10 of 32




purposes of the Fourth Amendment, the question is whether a reasonable

person would feel free to terminate the encounter.” United States v.

Graham, 323 F. App’x 793, 798 (11th Cir. 2009). “To determine whether

an officer’s force was unreasonable, [courts] consider (1) the severity of

the crime; (2) whether the individual posed an immediate threat to the

safety of the officers or others; . . . (3) whether the individual actively

resisted arrest or attempted to evade arrest by flight[;] . . . . (4) the need

for force to be applied; (5) the amount of force applied in light of the

nature of the need; and (6) the severity of the injury.” Patel v. City of

Madison, 959 F.3d 1330, 1339 (11th Cir. 2020). Courts “must be careful

not to Monday-morning quarterback but instead to judge the

‘reasonableness’ of a particular use of force from the perspective of a

reasonable officer on the scene.” Id.

     Plaintiff says Defendant Bell broke his chest, spine, and right

pinkie during his arrest. (Dkt. 9 at 3.) The Magistrate Judge found that

no reasonable jury could believe these “conclusory and speculative

assertion[s]” because they lack any evidentiary support. (Dkt. 26 at 20–

23.) The Court sees no plain error in that finding. See Johnson v.

Razdan, 564 F. App’x 481, 485 (11th Cir. 2014) (“conclusory assertions”



                                     10
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 11 of 32




and “temporal proximity” were insufficient to create a genuine issue as

to causation). There is zero evidence that Defendant Bell broke Plaintiff’s

right pinkie.    Plaintiff’s post-arrest medical records do mention a

laceration to his left thumb but they say nothing about an injury to

(much less a fracture of) his right pinkie. (See Dkts. 17-5 at 3, 5.) It is

also true that Plaintiff received medical care for injuries to his back. But

medical records suggest he sustained these injuries when he fell (or

jumped) from the second story of his home shortly before his arrest. (See,

e.g., Dkt. 17-5 at 4 (listing Plaintiff’s “clinical indication” as “jumped 14–

20 feet and landed on his chest”), 5 (listing “indication” as “fall from 14–

20 feet”), 6 (same), 7 (“He was in his usual state of health until April 2016

when he was involved in a domestic dispute during which he was pushed

out of a 1.5 story window by his wife.”).)

      The Magistrate Judge then concluded that, because “there is

insufficient evidence whereby a jury could find Bell caused Plaintiff’s

injuries,” Defendant Bell is entitled to summary judgment on all of

Plaintiff’s excessive force claims against him. (Dkt. 26 at 22.) For at least

two reasons, the Court cannot agree. First, a reasonable jury could find

that Defendant Bell’s use of force (including his alleged taser



                                     11
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 12 of 32




deployment) caused Plaintiff “physical pain and suffering or mental and

emotional anguish,” even if it did not result in a broken chest, back, or

finger. Slicker v. Jackson, 215 F.3d 1225, 1231 (11th Cir. 2000). That is

enough to establish a compensable injury under Section 1983.             Id.

(“[C]ompensatory damages may be awarded based on physical pain and

suffering [or mental and emotional distress] caused by a defendant’s use

of excessive force.”).

      Second, and more fundamentally, an officer need not inflict a

compensable injury on a plaintiff to be liable for excessive force under the

Fourth Amendment. See Stephens v. DeGiovanni, 852 F.3d 1298, 1328

n.33 (11th Cir. 2017) (“[I]njury and force are only imperfectly correlated,

and it is the latter that ultimately counts.”); Saunders v. Duke, 766 F.3d

1262, 1270 (11th Cir. 2014) (“To conclude that the absence of some

arbitrary quantity of injury requires automatic dismissal of an excessive

force claim improperly bypasses the core judicial inquiry, which is the

nature of the force.”); Slicker, 215 F.3d at 1231–32 (“[A] § 1983 plaintiff

alleging excessive use of force is entitled to nominal damages even if he




                                    12
        Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 13 of 32




fails to present evidence of compensable injury.”).3 He need only “seize”

the plaintiff and use unreasonable force against him. See Corbitt v.

Vickers, 929 F.3d 1304, 1315 (11th Cir. 2019) (“To establish a Fourth

Amendment claim for excessive force, a plaintiff must allege (1) that a

seizure occurred and (2) that the force used to effect the seizure was

unreasonable.”); Morrison, 614 F. App’x at 447 (same in summary

judgment context). If “a jury reasonably concludes that the plaintiff’s

evidence of injury is not credible,” “nominal damages may be appropriate”

— but that does not preclude a finding of liability. Slicker, 215 F.3d at

1232.

        The fact that Defendant Bell did not break Plaintiff’s bones does not

entitle him to summary judgment here.          The Magistrate Judge was

wrong to suggest otherwise. That does not end the discussion, however.




3 See also J.B. ex rel. Brown v. Amerson, 519 F. App’x 613, 617 n.5 (11th
Cir. 2013) (“[D]e minimis injuries are not necessarily dispositive of an
excessive force claim.”); Velius v. Twp. of Hamilton, 466 F. App’x 133, 137
(3d Cir. 2012) (“[E]xcessive force need not cause injury to be actionable
under the Fourth Amendment.”); Chambers v. Pennycook, 641 F.3d 898,
906 (8th Cir. 2011) (“[I]t is logically possible to prove an excessive use of
force that caused only a minor injury.”); Bullard v. Gonzalez, 2015 WL
13831711, at *8 (S.D. Fla. Aug. 31, 2015) (collecting cases for the
proposition that “[a]ny de minimis nature of a plaintiff’s injury does not
foreclose the possibility of his entitlement to relief”).

                                      13
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 14 of 32




The Court must still consider whether Defendant Bell is entitled to

summary judgment based on the qualified immunity doctrine.

Defendant Bell says he is, but the Magistrate Judge never reached that

argument. (See Dkt. 17-1 at 21–24.) The Court does so now.

     B.    Legal Standard for Qualified Immunity

     “Section 1983 allows persons to sue individuals or municipalities

acting under the color of state law for violations of federal law.” Hill v.

Cundiff, 797 F.3d 948, 976 (11th Cir. 2015).4 “When defending against a

§ 1983 claim, a government official may assert the defense of qualified

immunity.” Moore v. Sheriff of Seminole Cty., 748 F. App’x 229, 232 (11th

Cir. 2018). An official asserting this defense must show that he “engaged

in a discretionary function when he performed the acts of which the

plaintiff complains.” Holloman ex rel. Holloman v. Harland, 370 F.3d

1252, 1264 (11th Cir. 2004). The burden then “shifts to the plaintiff to

show that the defendant is not entitled to qualified immunity.” Id. This




4 Section 1983 provides: “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State . . . subjects, or
causes to be subjected, any citizen of the United States . . . to the
deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at
law [or] suit in equity . . . .” 42 U.S.C. § 1983.

                                    14
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 15 of 32




requires the plaintiff to show that “(1) the defendant violated a

constitutional right, and (2) this right was clearly established at the time

of the alleged violation.” Id. The plaintiff’s two-part burden need not be

“analyzed sequentially; if the law was not clearly established, [the court]

need not decide if the Defendants actually violated the Plaintiff’s rights.”

Fils v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).

     To establish a violation of clearly established law, a plaintiff must

show “the preexisting law was so clear that, given the specific facts facing

a particular officer, one must say that every reasonable official would

have understood that what he is doing violates the Constitutional right

at issue.” Gates v. Khokhar, 884 F.3d 1290, 1302 (11th Cir. 2018). “The

critical inquiry is whether the law provided the [officials] with fair

warning that their conduct violated the Fourth Amendment.” Coffin v.

Brandau, 642 F.3d 999, 1013 (11th Cir. 2011). “Fair warning is most

commonly provided by materially similar [binding] precedent from the

Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates, 884 F.3d at 1296; see J W by & through

Tammy Williams v. Birmingham Bd. of Educ., 904 F.3d 1248, 1260 n.1

(11th Cir. 2018) (only binding cases can create clearly established law).



                                    15
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 16 of 32




     If the plaintiff cannot point to a materially similar binding

precedent, he can establish fair warning only if the defendant’s conduct

violated federal law “as a matter of obvious clarity.” Id. at 1014; see

Gaines v. Wardynski, 871 F.3d 1203, 1208–09 (11th Cir. 2017). This

requires the plaintiff to show that (1) “the words of the federal statute or

constitutional provision at issue are so clear and the conduct so bad that

case law is not needed to establish that the conduct cannot be lawful,” or

(2) “the case law that does exist is so clear and broad (and not tied to

particularized facts) that every objectively reasonable government

official facing the circumstances would know that the official’s conduct

did violate federal law when the official acted.” Gaines, 871 F.3d at 1209;

see Gates, 884 F.3d at 1296–97 (“Authoritative judicial decisions may

establish broad principles of law that are clearly applicable to the conduct

at issue,” or “it may be obvious from explicit statutory or constitutional

statements that conduct is unconstitutional”).

     C.    Whether Defendant Bell is Entitled to Qualified
           Immunity

     Defendant Bell, a police officer, was engaged in a discretionary

function when he arrested and allegedly mistreated Plaintiff.           See

Holloman, 370 F.3d at 1266 (noting that, “in an excessive force suit, there


                                    16
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 17 of 32




can be no doubt that the police officer defendant was acting in his

discretionary capacity when he arrested plaintiff”). The burden thus

shifts to Plaintiff to show that Defendant Bell used excessive force in

violation of clearly established law. Defendant Bell “seized” Plaintiff

when he arrested him. See Case v. Eslinger, 555 F.3d 1317, 1326 (11th

Cir. 2009) (“[A]n arrest is a seizure of the person.”). So, the only question

is whether a jury could find that Defendant Bell used unreasonable force

to effectuate that seizure — and, if so, whether “the law clearly barred

[him] from applying the force he did.” Patel, 959 F.3d at 1342.

     There are three alleged uses of force at issue here: Defendant Bell

(1) shoved Plaintiff against a police car, (2) tased him, and (3) grabbed

his hand while placing him in the car. The Court considers each.5


5 Plaintiff was also tased by Officer Roman. Defendant Bell could
potentially be liable for that force under a supervisory or failure-to-
intervene theory. See Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir.
2008) (describing failure-to-intervene theory); Goebert v. Lee Cty., 510
F.3d 1312, 1331 (11th Cir. 2007) (describing supervisory theory). But
neither the parties nor the Magistrate Judge have clearly addressed
either theory at any point in this litigation. And the Court declines to do
so uninvited. See Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599
(11th Cir. 1995) (“There is no burden upon the district court to distill
every potential argument that could be made based upon the materials
before it on summary judgment. Rather, the onus is upon the parties to
formulate arguments.”). It is doubtful, however, that Plaintiff plausibly


                                     17
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 18 of 32




           1.    Defendant Bell’s Shove and Hand-Grab

     “The application of de minimis force, without more, will not support

a claim for excessive force in violation of the Fourth Amendment.”

Sebastian v. Ortiz, 918 F.3d 1301, 1308 (11th Cir. 2019); see Jackson v.

McCurry, 762 F. App’x 919, 933 (11th Cir. 2019) (“[D]e minimis force will

only support a Fourth Amendment excessive force claim when an

arresting officer does not have the right to make an arrest.”). That is true

even if the de minimis force is unnecessary. See Taylor v. Taylor, 649

F. App’x 737, 746 (11th Cir. 2016) (“[D]e minimis force, even when it is

unnecessary, is not unlawful.”). The Eleventh Circuit has repeatedly

held that pushes, shoves, and grabs (and the like) fall into the category

of de minimis force and are insufficient to overcome qualified immunity.

See Gomez v. United States, 601 F. App’x 841, 850 (11th Cir. 2015)

(“This Court has held that a variety of physical force techniques used by

police on unhandcuffed individuals constituted de minimis force that



asserted either theory in his complaint. He does not allege that
Defendant Bell supervised Officer Roman as required for supervisory
liability. (See Dkt. 9.) And the Court previously dismissed all claims
other than Plaintiff’s “excessive force” claims (focusing on the shove, the
first tase, and the hand-grab). (Dkts. 10 at 7–8; 12 at 2.) “[A] failure to
intervene claim is [not] implicit in an excessive force claim.” Calvi v.
Knox Cty., 470 F.3d 422, 431 (1st Cir. 2006).

                                    18
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 19 of 32




does not rise to excessive force that could violate the Fourth

Amendment.”). This bars Plaintiff’s shove and hand-grab claims.

     In Jones v. City of Dothan, 121 F.3d 1456 (11th Cir. 1997), for

example, two police officers escorted the plaintiff (who was accused of

harassing a woman) out of a restaurant. Id. at 1458. As they walked,

the plaintiff said he had not done anything wrong, had previously

suffered a stroke, and was currently taking medication. Id. But he did

not physically resist, try to escape, or pose an obvious immediate threat.

Id. Once outside, the officers “slammed [him] against a wall, kicked his

legs apart, required him to raise his arms above his head, and pulled his

wallet from his pants.” Id. “In the process, his pants were torn and the

wallet contents were scattered on the ground.” Id. Plaintiff “experienced

pain” during the incident and required “minor medical treatment” a few

days later. Id. at 1460. The Eleventh Circuit found the officers were

protected by qualified immunity because “application of the excessive

force standard would not inevitably lead an official in [their] position to

conclude that the force was unlawful.”       Id. at 1460–61.    The court

explained that “[w]hile use of force against [plaintiff] may have been




                                    19
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 20 of 32




unnecessary, the actual force used and the injury inflicted were both

minor in nature.” Id. at 1460.

     In Post, “the officer, who sought to arrest the plaintiff for a building

code violation, pushed the plaintiff against a [display case] and applied a

choke-hold before placing the plaintiff in handcuffs—all despite the fact

that the plaintiff did not resist” and had his hands up. Nolin v. Isbell,

207 F.3d 1253, 1256 (11th Cir. 2000) (summarizing Post, 7 F.3d 1552).

The officer then took plaintiff outside and pushed him against a wall.

Post, 7 F.3d at 1556. The court found the officer was entitled to qualified

immunity because it was “not plain” that “the amount of force [he] used,

even if unnecessary, was enough to violate the law.” Id. at 1560.

     In Nolin, an officer saw plaintiff (who was 17 years old)

“roughhousing” with a friend. 207 F.3d at 1254. After the wrestling

stopped and plaintiff started walking back to work, the officer “grabbed

[him] from behind by the shoulder and wrist, threw him against a van

three or four feet away, kneed him in the back and pushed his head into

the side of the van, searched his groin area in an uncomfortable manner,

and handcuffed him.” Id. at 1254–55. Plaintiff did not resist. See id. at

1255; Nolin v. Town of Springville, 45 F. Supp. 2d 894, 898 (N.D. Ala.



                                    20
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 21 of 32




1999). The court held the officer was protected by qualified immunity.

Nolin, 207 F.3d at 1258. Although plaintiff “suffered bruising to his

forehead, chest, and wrists,” the court found that the officer used

“de minimis force” and that “the facts sound little different from the

minimal amount of force and injury involved in a typical arrest.” Id. at

1255, 1258 n.4. The court emphasized that “a minimal amount of force

and injury, as present in the facts of this case, will not defeat an officer’s

qualified immunity in an excessive force case.” Id. at 1258.

      Finally, in Taylor, plaintiff (a woman) allegedly made harassing

and threatening calls to another woman. 649 F. App’x at 739–40. The

officer confronted plaintiff in the parking lot of a convenience store. Id.

at 740. She denied making the calls but did not physically resist arrest,

try to escape, or pose an obvious immediate threat. See id. at 740–41.

The officer nonetheless “grabbed [her] without warning, slammed her

against a patrol car several feet away, causing her head to hit the car

first, and then handcuffed her.” Id. at 746. Plaintiff “suffered a spiral

fracture in her hand and bruising to her hand, forearm, right upper

eyelid, and chest.” Id. Although the court expressed “concerns about the

necessity of the force used in this instance and the general way in which



                                     21
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 22 of 32




[the officer] handled the encounter,” the court characterized the force as

“de minimis” and upheld qualified immunity. Id. at 747.6

     These cases yield a clear result here: Defendant Bell is entitled to

qualified immunity for allegedly shoving Plaintiff into the car and

grabbing his hand. As in all four cases, (1) the officer here grabbed and

shoved Plaintiff during the arrest; (2) Plaintiff was not resisting or trying

to escape; and (3) there is no cognizable evidence that the officer’s conduct

caused Plaintiff any serious injury. An aggravating feature in this case

is that Plaintiff had just stabbed his family and thus was potentially

violent. If qualified immunity was appropriate in Jones, Post, Nolin, and

Taylor, it is appropriate here. Even accepting Plaintiff’s allegations that




6 See also Myers v. Bowman, 713 F.3d 1319, 1325, 1328 (11th Cir. 2013)
(officer used de minimis force when he “grabbed Dustin by the arm, forced
him to the ground, placed him in handcuffs, and searched him,” even
though this caused “injuries to [Dustin’s] head, left wrist, left forearm,
neck, and knees”); Croom v. Balkwill, 645 F.3d 1240, 1251-52 (11th Cir.
2011) (officer used unnecessary but de minimis force when she pushed an
elderly woman, who had arthritis, to the ground and placed a foot or knee
on her back for ten minutes); Bryan v. Spillman, 217 F. App’x 882, 886
(11th Cir. 2007) (officer used de minimis force when he “conducted a
rough search of [plaintiff’s] genitals, pushed him against a patrol car and
held his head down against the car”).


                                     22
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 23 of 32




Defendant Bell pushed him and grabbed his hand during the arrest,

Defendant Bell is entitled to qualified immunity.7

           2.    Defendant Bell’s Taser Deployment

     Defendant Bell’s taser deployment is a different story. A taser is a

weapon and using it against a suspect is not the same as pushing,

shoving, or grabbing him.      The latter sort of bodily contact is the

quintessential example of de minimis force because it is part of “a typical

arrest.” Nolin, 207 F.3d at 1258 n.4. Not so for the discharge of a taser.

See Fils, 647 F.3d at 1288 (officer used excessive force when he tased a

compliant suspect); see also Bratt v. Genovese, 2015 WL 12835684, at *6

n.8 (M.D. Fla. Nov. 23, 2015) (“The Court disagrees with George’s

position that the use of a taser constitutes only the application of de

minimis force.”); Borton v. City of Dothan, 734 F. Supp. 2d 1237, 1251




7 To the extent the de minimis rule applies with less force to the
hand-grab because Plaintiff was already in handcuffs by then, Defendant
Bell is still entitled to qualified immunity for that physical contact. The
only cognizable evidence about the incident is that (1) Defendant Bell
“graved [sic] and held” Plaintiff’s right hand as he put him in the police
car, and (2) Plaintiff “cried because of the pain.” That is not enough to
overcome qualified immunity or summary judgment, especially since
there is no cognizable evidence of any damage to the finger that Plaintiff
claims was hurt.


                                    23
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 24 of 32




(M.D. Ala. 2010) (“[T]he court rejects Officer Schulmerich’s additional

argument that summary judgment is proper because his use of a taser to

drive stun Ms. Borton constituted de minimis force.”).8

     “Viewing the evidence and all factual inferences in the light most

favorable to the plaintiff[],” as the Court must, Defendant Bell tased

Plaintiff after (1) they walked back to the police car together without

incident, (2) Plaintiff was no longer armed, (3) Plaintiff was cooperating

and put his hands behind his back at Defendant Bell’s request, and

(4) Defendant Bell successfully placed Plaintiff against the car. Smith v.

LePage, 834 F.3d 1285, 1295 (11th Cir. 2016). “The facts as we must

accept them show that [Plaintiff] showed no hostility to [Defendant Bell],

did not disobey any orders, and did not make any menacing gestures.”

Fils, 647 F.3d at 1292. “Assuming these facts, no reasonable officer could

ever believe that it was appropriate to shoot his taser probes into




8 See also Gonzalez-Torres v. Buswell, 2014 WL 1272754, at *12–14
(M.D. Fla. Mar. 27, 2014) (rejecting defendants’ argument that “even if
Plaintiff was placed in a choke hold and tased, the force was de minimis
and therefore constitutional”); Maiorano ex rel. Maiorano v. Santiago,
2005 WL 1200882, at *6 (M.D. Fla. May 19, 2005) (“[T]he Court cannot
find that the single application of a taser under the allegations of the
Amended Complaint in this particular case is the type of de minimis force
contemplated by the Eleventh Circuit.”).

                                    24
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 25 of 32




[Plaintiff] and shock him. This line is not hazy, and [Defendant Bell’s]

actions were clearly wrong.”        Id.    Qualified immunity is thus

inappropriate. See Patel, 959 F.3d at 1339, 1343 (no qualified immunity

where “Patel was not resisting and was complying with the officers’

commands when [they] executed the swift and decisive leg sweep”);

DeGiovanni, 852 F.3d at 1326 (no qualified immunity where “forceful

chest blows” and “throwing [plaintiff] against the car-door jamb” were

“unnecessary for a compliant, nonaggressive arrestee”); Hadley, 526 F.3d

at 1330 (noting that “gratuitous use of force when a criminal suspect is

not resisting arrest constitutes excessive force,” and denying qualified

immunity to an officer who punched a handcuffed, compliant suspect

once in the stomach).

           3.      Conclusion

     Defendant Bell is entitled to qualified immunity and summary

judgment on Plaintiff’s claim that Defendant Bell grabbed his hand and

shoved him against a car in violation of the Fourth Amendment. But

Plaintiff’s excessive force claim based on the taser incident is allowed to

proceed, and Defendant Bell’s motion for summary judgment on that

claim is denied.



                                    25
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 26 of 32




V.   Defendant Jackson’s Motion for Summary Judgment

     Plaintiff claims Defendant Jackson, a jail official, used excessive

force against him at the Gwinnett County Correctional Facility.

Defendant Jackson says Plaintiff’s claim is barred because he failed to

exhaust his administrative remedies before filing this lawsuit.9

     A.    Legal Standard

     The Prisoner Litigation Reform Act (“PLRA”) “requires prisoners

who wish to challenge some aspect of prison life, including claims of

excessive force, to exhaust all available administrative remedies before


9 There may be an argument that Defendant Jackson cannot raise the
exhaustion defense at this stage of the litigation. The argument would
be that (1) courts “treat an exhaustion defense raised in a motion for
summary judgment as an unenumerated Rule 12(b) motion to dismiss,”
Maldonado v. Unnamed Defendant, 648 F. App’x 939, 951 (11th Cir.
2016); (2) “the exhaustion defense is [thus] subject to the rules and
practices applicable to the most analogous Rule 12(b) motion,” Brooks v.
Warden, 706 F. App’x 965, 968 (11th Cir. 2017); (3) Rule 12(b) says
“[a] motion asserting any of these defenses must be made before
pleading”; and (4) Defendant Jackson now asserts the exhaustion defense
in a post-answer (i.e., post-pleading) motion. The Court declines to rule
against Defendant Jackson on this issue, however, because (1) neither
the parties nor the Magistrate Judge raised it; (2) it appears the Eleventh
Circuit has not addressed it directly; and (3) the Eleventh Circuit
routinely affirms orders granting post-answer motions to dismiss (styled
as motions for summary judgment) for lack of exhaustion. See, e.g.,
Maldonado, 648 F. App’x at 951–54; Wright v. Langford, 562 F. App’x
769, 775 (11th Cir. 2014); Trias v. Fla. Dep’t of Corr., 587 F. App’x 531,
535 (11th Cir. 2014); Yisrael v. Gil, 461 F. App’x 911, 912 (11th Cir. 2012).

                                     26
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 27 of 32




resorting to the courts.” White v. Staten, 672 F. App’x 919, 923 (11th Cir.

2016) (citing 42 U.S.C. § 1997e(a)).          An administrative remedy is

“available” if it is “capable of use to obtain some relief for the action

complained of.” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016); see Turner v.

Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008) (remedy must be “capable

of use for the accomplishment of its purpose”). A remedy is unavailable

if “it operates as a simple dead end,” it is “so opaque that it becomes,

practically speaking, incapable of use,” or “prison administrators thwart

inmates   from    taking   advantage     of    [it]   through   machination,

misrepresentation, or intimidation.” Wright v. Brown, 2020 WL 3027225,

at *5 (11th Cir. June 5, 2020); see Turner, 541 F.3d at 1084 (“Remedies

that rational inmates cannot be expected to use are not capable of

accomplishing their purposes and so are not available.”). “Exhaustion is

mandatory under the PLRA, and unexhausted claims cannot be brought

in court.” White, 672 F. App’x at 923.

     “Deciding whether an inmate exhausted administrative remedies

entails a two-step process.” Langford, 562 F. App’x at 775. “First, the

court looks to the factual allegations in the defendant’s motion and those

in the plaintiff’s response, and if they conflict, takes the plaintiff’s



                                    27
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 28 of 32




versions of the facts as true.” Id. “If, taking the plaintiff’s facts as true,

the defendant is entitled to dismissal for failure to exhaust, then the

complaint should be dismissed.” Id. “If the complaint is not subject to

dismissal at the first step, the court then proceeds to make specific

findings in order to resolve the disputed factual issues related to

exhaustion.” Id. “The defendant bears the burden of proof during this

second step.” Id. “Once the court makes findings on the disputed issues

of fact, it then decides whether under those findings the plaintiff has

exhausted his available administrative remedies.” Id.

     B.    Discussion

     The Magistrate Judge found, at the second step of the analysis, that

administrative procedures were available to Plaintiff but that he failed

to use them to complain about Defendant Jackson’s conduct until after

this lawsuit was filed. (Dkt. 26 at 28–31.) The Magistrate Judge thus

recommends dismissing Plaintiff’s claim against Defendant Jackson for

failure to exhaust his administrative remedies. (Id.) The Court sees no

plain error in that recommendation.

     As Defendant Jackson points out, Plaintiff testified in his sworn

complaint that the jail has “a prisoner grievance procedure” and that



                                     28
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 29 of 32




Plaintiff failed to use it before filing this lawsuit. (Dkts. 9 at 2; 17-1 at

10.) That satisfies Defendant Jackson’s burden “of proving that the

plaintiff has failed to exhaust his available administrative remedies,”

which includes showing that “a remedy is generally available (i.e., a

grievance procedure exists).” Wright v. Ga. Dep’t of Corr., 2020 WL

3469079, at *3 (11th Cir. June 25, 2020) (emphasis added). The burden

thus shifts to Plaintiff to show “that the general remedy was effectively

unavailable to him.” Id. Plaintiff has not met that burden.

     He says he “might have not wrote [sic] a grievance at the time

because he did not know such a procedure existed and was kept in

isolation for 23 twenty-three [sic] months but once they moved him to

another unit other [sic] inmate told Plaintiff about the grievance

procedure. The Plaintiff then wrote a grievance on Deputy L. Jackson on

6-18-2018.”    (Dkt. 19 at 10–11 (emphasis added).)10             Plaintiff’s

speculation about what “might” explain his lack of exhaustion is

insufficient. So too is his claim that he “did not know [an administrative]


10Plaintiff’s June 2018 grievance came months after he filed this lawsuit
and is thus insufficient to establish exhaustion. (See Dkt. 26 at 30 n.18);
Higginbottom v. Carter, 223 F.3d 1259, 1261 (11th Cir. 2000)
(“Higginbottom was required to exhaust his administrative remedies
before filing suit.”).

                                     29
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 30 of 32




procedure existed.”   Even if that were true, he must also show the

procedure “could not have been discovered through reasonable effort.”

Goebert, 510 F.3d at 1324. He has not done that. Nor does he offer any

factual support for his apparent claim that (1) he was isolated for

23 consecutive months immediately after the incident with Defendant

Jackson,   and   (2) this   isolation    prevented   him   from   pursuing

administrative remedies. See Wright, 2020 WL 3469079, at *3 (prisoner

“failed to show that the remedy was effectively unavailable to him”

because “he provided no factual support for []his assertion” that “the

grievance process was an unavailable dead end because the wardens had

never approved an inmate grievance involving medical treatment”).11




11  Plaintiff also criticizes the jail’s handling of the administrative
complaints he eventually filed in June 2018 and in the months that
followed — but these criticisms do not explain or excuse the untimeliness
of his complaints in the first place. (Dkt. 19 at 11–13.) Nor are they
detailed and serious enough to show that the jail’s administrative
procedures “operate[] as a simple dead end—with officers unable or
consistently unwilling to provide any relief.” Brown, 2020 WL 3027225,
at *5. That is a high bar and “will not often arise.” Ross, 136 S. Ct. at
1859. “[T]he exhaustion requirement cannot be waived based upon the
prisoner’s [mere] belief that pursuing administrative procedures would
be futile.” Myles v. Green, 557 F. App’x 901, 903–04 (11th Cir. 2014).


                                    30
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 31 of 32




      The bottom line is that Plaintiff failed to exhaust his administrative

remedies against Defendant Jackson before filing this lawsuit.          The

Court thus dismisses Plaintiff’s claims against Defendant Jackson for

failure to comply with the PLRA’s exhaustion requirement.12

VI.   Conclusion

      The Magistrate Judge’s Final Report and Recommendation

(Dkt. 26) is ADOPTED IN PART and REJECTED IN PART. It is

adopted (as modified and supplemented herein) except to the extent it

recommends granting summary judgment on Plaintiff’s excessive force




12 The parties and the Magistrate Judge appear to assume that Plaintiff
is suing Defendants in their individual capacities only. The Court
assumes they are right. See Lundgren v. McDaniel, 814 F.2d 600, 604
(11th Cir. 1987) (“[t]he course of proceedings . . . typically will indicate”
“whether officials are being sued personally, in their official capacities,
or both.”). Even if they are not, any official capacity claims fail on the
merits here because no reasonable jury could find that Plaintiff suffered
the “deprivation of a constitutional right result[ing] from: (1) an action
taken or policy made by an official responsible for making final policy in
that area of the County’s business; or (2) a practice or custom that is so
pervasive, as to be the functional equivalent of a policy adopted by the
final policymaker.” Lloyd v. Van Tassell, 318 F. App’x 755, 760 (11th Cir.
2009); see Wilk v. St. Lucie Cty. Fla. Sheriff Office, 740 F. App’x 658, 663
(11th Cir. 2018) (affirming dismissal of official capacity claims for failure
to show “that the officers’ violations of [plaintiff’s] rights were
attributable to any official custom or policy”).


                                     31
      Case 1:18-cv-00963-MLB Document 31 Filed 07/20/20 Page 32 of 32




claim that Defendant Bell tased him in violation of the Fourth

Amendment.

     Plaintiff’s Motion for Summary Judgment (Dkt. 19) is DENIED,

and Defendants’ Motion for Summary Judgment (Dkt. 17) is GRANTED

IN PART and DENIED IN PART.               Defendants’ motion is granted

except to the extent it seeks summary judgment on Plaintiff’s excessive

force claim that Defendant Bell tased him in violation of the Fourth

Amendment.       The Court DISMISSES WITHOUT PREJUDICE

Plaintiff’s excessive force claims against Defendant Jackson for failure to

exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a).13

     SO ORDERED this 20th day of July, 2020.




13 This “dismissal” language reflects the fact that “exhaustion of
administrative remedies is . . . not generally an adjudication on the
merits,” “is not ordinarily the proper subject for a summary judgment,”
and “instead . . . should be raised in a motion to dismiss, or be treated as
such if raised in a motion for summary judgment.” Bryant v. Rich, 530
F.3d 1368, 1374–75 (11th Cir. 2008).

                                    32
